
	

115 S2617 IS: National Aviation Cadet Museum of the United States Recognition Act
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2617
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2018
			Mr. Boozman (for himself and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To recognize the National Aviation Cadet Museum of the United States.
	
	
		1.Short title
 This Act may be cited as the National Aviation Cadet Museum of the United States Recognition Act.
 2.FindingsCongress finds that— (1)in 1994, former aviation cadet and Air Force First Lieutenant Errol Severe founded the Aviation Cadet Museum;
 (2)from 1917 to 1965, the flying cadet and succeeding aviation cadet programs served as the primary production source for nearly 500,000 joint-service pilots, navigators, and bombardiers;
 (3)the bravery, courage, dedication, and heroism of aviators and supporting ground crews from the Army Air Corps and the Army Air Forces were critical factors in defeating the enemies of the United States during World War I and World War II;
 (4)the Aviation Cadet Museum in Eureka Springs, Arkansas, is the only museum in the United States that exists exclusively to preserve and promote an understanding of the role of aviation cadets in the 20th century; and
 (5)the Aviation Cadet Museum is dedicated to— (A)celebrating the spirit of the United States; and
 (B)recognizing the teamwork, collaboration, patriotism, and courage of the individuals who trained for and fought in, and the individuals on the homefront who mobilized and supported, the national aviation effort.
				3.Recognition of National Aviation Cadet Museum of the United States
 (a)RecognitionThe Aviation Cadet Museum in Eureka Springs, Arkansas, is recognized as the National Aviation Cadet Museum of the United States.
			(b)Effect of recognition
 (1)In generalThe national museum recognized by subsection (a) is not a unit of the National Park System. (2)Use of Federal fundsThe recognition of the national museum by subsection (a) shall not require Federal funds to be expended for any purpose related to the national museum.
				
